Filed 4/28/21 Andongella v. Weber CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 FLORENCE NICOLE                                            B286631
 ANDONGELLA,
                                                           (Los Angeles County
         Plaintiff and Appellant,                          Super. Ct. No. LC105704)

           v.

 DANIEL A. WEBER,

        Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Elizabeth Lippitt, Judge. Affirmed.

     Florence Nicole Andongella, in pro. per., for Plaintiff and
Appellant.

     Daniel A. Weber, in pro. per., for Defendant and
Respondent.
                 __________________________
       Plaintiff Florence Nicole Andongella appeals the judgment
of dismissal of her complaint against defendant Daniel A. Weber,
after the trial court sustained Mr. Weber’s demurrer without
leave to amend. Finding Ms. Andongella has failed to follow the
basic rules of appellate procedure, and that her claims of error
fail on their merits, we affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       This is the second lawsuit between these parties concerning
a Reseda home purchased while Mr. Weber and Ms. Andongella
were in a dating relationship. In the first lawsuit, Mr. Weber
sued to quiet title in the home (and for negligence and fraud),
claiming the house was exclusively his, purchased with his
money, and that Ms. Andongella had filed a forged quit claim
deed to obtain an interest in the property. Ms. Andongella
defended the action, arguing she supplied the funds to purchase
the home, and that she had acquired a 50 percent interest in the
home. Ms. Andongella filed a motion for leave to file a cross-
complaint to quiet title in her favor but the court denied the
motion, and she never filed or sought leave to file a cross-
complaint for damages.
       Following a court trial, the court quieted title to the home
in Mr. Weber’s favor, finding he obtained the loan and made the
down payment with his own funds, and that Ms. Andongella had
signed leases as a tenant for the property. The court found
Ms. Andongella’s testimony was not credible, and any claim to
the property by Ms. Andongella was barred by the doctrine of
unclean hands, as she had forged the quitclaim deed. Judgment
was entered in August 2016. Our division affirmed the judgment
on appeal. (See Weber v. Andongella (Oct. 11, 2018, B278657)
[nonpub. opn.].)




                                2
       In May 2017, Ms. Andongella filed this action against
Mr. Weber. Her operative complaint alleged causes of action for
breach of implied contract, money had and received, open book
account, unjust enrichment, and fraud. Ms. Andongella alleged
Mr. Weber purchased the Reseda home, but did not have
sufficient income to qualify for the mortgage or make the
payments. Therefore, between 2006 and 2013, Mr. Weber used
over $200,000 belonging to Ms. Andongella to pay for the home,
and in exchange agreed to give her an equal interest in the
property. The complaint also advanced the alternate theory that
the money was a loan, and alleged a cause of action for fraud,
claiming Mr. Weber unlawfully rented an “illegal unit” to
Ms. Andongella that lacked a certificate of occupancy.
       Mr. Weber demurred, arguing Ms. Andongella’s claims
arose from the same issues adjudicated in the first lawsuit, and
were either litigated and decided against Ms. Andongella in that
case, or should have been raised by cross-complaint in that case.
Mr. Weber also argued the claims were barred by the applicable
statutes of limitation. Mr. Weber’s request for judicial notice in
support of his demurrer included his 2014 complaint from the
first lawsuit, Ms. Andongella’s answer, the trial court’s statement
of decision, the 2016 judgment in Mr. Weber’s favor, and a
certificate of occupancy for the subject property.
       The trial court sustained the demurrer without leave to
amend and entered a judgment of dismissal. Ms. Andongella
timely appealed.
                           DISCUSSION
       Ms. Andongella’s appellate briefs do not conform with the
rules of court. She does not include any citations to the record in
support of her recitation of facts. (Cal. Rules of Court,




                                 3
rule 8.204(a)(1)(C).) Her briefs only describe her version of the
facts and do not discuss the facts supporting Mr. Weber’s
demurrer. (City of Riverside v. Horspool (2014) 223 Cal.App.4th
670, 674, fn. 3.) Ms. Andongella does not discuss the standard of
review for a demurrer, instead arguing without support in the
facts or the law that she was denied due process because she was
unable to adduce evidence in support of her claims. (Cal. Rules of
Court, rule 8.204(a)(1)(B).) Failure to comply with the basic rules
of appellate procedure waives any claim of error on appeal. (See,
e.g., Duarte v. Chino Community Hospital (1999) 72 Cal.App.4th
849, 856; Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d 875,
881.)
       In any event, there is no merit to her claims. A demurrer
tests the legal sufficiency of the complaint. We review the
complaint de novo to determine whether it alleges facts sufficient
to state a cause of action. For purposes of review, we accept as
true all material facts alleged in the complaint, but not
contentions, deductions or conclusions of fact or law. We also
consider matters that may be judicially noticed. (Blank v.
Kirwan (1985) 39 Cal.3d 311, 318.)
       Ms. Andongella claims her causes of action are “totally
different causes of action” than those litigated in Mr. Weber’s
lawsuit. She also claims she was never Mr. Weber’s tenant, and
that she allowed him to use her funds to pay for the Reseda house
based on his promise she would be a co-owner of the home (in
direct contravention to the express findings of the trial court in
the first lawsuit).
       Ms. Andongella is seeking to relitigate exactly what was
decided in the earlier case, or what she should have asserted in
the first case by cross-complaint. The law does not permit her to




                                4
do that. (Code Civ. Proc., § 426.30, subd. (a) [“if a party against
whom a complaint has been filed and served fails to allege in a
cross-complaint any related cause of action which [she] has
against the plaintiff, such party may not thereafter in any other
action assert against the plaintiff the related cause of action not
pleaded”]; Hill v. Snidow (1950) 100 Cal.App.2d 37, 39 [claims for
monetary relief barred where they could have been asserted by
cross-complaint in quiet title action]; see also Daniels v. Select
Portfolio Servicing, Inc. (2016) 246 Cal.App.4th 1150, 1164
[discussing res judicata, claim preclusion, and issue preclusion].)
                           DISPOSITION
      The judgment is affirmed. Each party is to bear their own
costs on appeal.



                              GRIMES, J.
      WE CONCUR:



                        BIGELOW, P. J.



                        WILEY, J.




                                 5